THOMAS, Justice,
dissenting, with whom CARDINE, Justice, joins.
I would reverse the district court’s denial of relief pursuant to Rule 60(b), W.R.C.P. As the majority opinion notes, a “[sjerious question exists whether the caption is sufficient, no matter what the text of the pleading, to clearly demonstrate that the individuals are named as parties, * * *.” (Ante, at 5). In my view, their mention is descriptive only, and this action is brought against the joint venture solely. I think that conclusion must flow from MJB Investments v. Coxwell, Wyo., 611 P.2d 438 (1980); P & M Cattle Company v. Holler, Wyo., 559 P.2d 1019 (1977); and L. C. Jones Trucking Company v. Superior Oil Company, 68 Wyo. 384, 234 P.2d 802 (1951). The effect is to circumscribe the subject matter jurisdiction of the district court to those claims brought against the joint venture.
As I analyze this situation, subject matter jurisdiction of a court is invoked by the complaint. Personal jurisdiction over party defendants is invoked by the issuance and service of process which includes the complaint. From the earliest jurisprudence of Wyoming until this time, this court uniformly has pursued what I believe to be the majority rule that parties cannot confer subject matter jurisdiction upon a court by consent, nor is it possible for a party to waive subject matter jurisdiction. Spratt v. Security Bank of Buffalo, Wyo., 654 P.2d 130 (1982); Pioneer National Title Insurance Company v. Langdon, Wyo., 626 P.2d 1032 (1981); White v. Board of Land Commissioners, Wyo., 595 P.2d 76 (1979); Church v. Quiner, 31 Wyo. 222, 224 P. 1073 (1924); North Laramie Land Company v. Hoffman, 26 Wyo. 327, 184 P. 226 (1919), reh. denied 27 Wyo. 271, 195 P. 988 (1921); Clendenning v. Guise, 8 Wyo. 91, 55 P. 447 (1898); Kingen v. Kelley, 3 Wyo. 566, 28 P. 36, 15 L.R.A. 177 (1891); Wolcott v. Territory of Wyoming, 1 Wyo. 67 (1872).
Recognizing the integrity of the proposition that subject matter jurisdiction cannot be conferred by consent or by waiver, I am satisfied that it cannot be invested as a matter of judicial estoppel either. If Anderson could not consent to the exercise of subject matter jurisdiction by the trial court, then, in my judgment, it does not matter how often in bankruptcy proceedings or elsewhere he may have declared that he was a party defendant to this action or a debtor whose liability was being adjudicated in the action. Those declarations would not be material to the question of jurisdiction of the trial court. I am satisfied that the complaint did not invoke subject matter jurisdiction over any claim against Anderson personally.
Once I reach that conclusion, I must find an abuse of discretion on the part of the trial court in refusing to grant relief pursuant to Rule 60(b)(4), W.R.C.P. If the court is without jurisdiction, any order it enters is void, and it has an obligation to correct that order. It can do that at any time, but when the matter is called to its attention, it should not abandon the party claiming lack of jurisdiction to that party’s right to resist the efficacy of the judgment in a collateral proceeding. A right exists to have the trial *547court correct its misjudgment with respect to the scope of its jurisdiction, and the court is obligated to do that when the matter is called to its attention.
I would reverse.